                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

AMERICAN MODERN HOME                        )
INSURANCE COMPANY,                          )
                                            )
               Plaintiff,                   )
                                            )
       v.                                   )     No. 4:16 CV 215 CDP
                                            )
AARON THOMAS, et al.,                       )
                                            )
               Defendants.                  )

                            MEMORANDUM AND ORDER

      Following a seven-day trial, a jury found that plaintiff American Modern

Home Insurance Company’s policy exclusions did not bar defendants Aaron and

Aimee Thomas’s insurance claim for property damage arising from a January 2014

apartment fire and, further, that American Modern vexatiously refused to pay the

Thomases’ claim. As part of the judgment entered on the jury’s verdicts, the

Thomases were awarded taxable costs from American Modern. The Thomases

have submitted a bill of costs, seeking to recover costs totaling $85,606.17.

American Modern objects to certain claimed costs. After careful consideration, I

will tax costs in favor of the Thomases in the amount of $24,948.89.

      Rule 54(d)(1) of the Federal Rules of Civil Procedure provides in pertinent

part that “costs – other than attorneys’ fees – should be allowed to the prevailing

party” “[u]nless a federal statute, these rules, or a court order provides otherwise[.]”
The term “costs” as used in Rule 54(d)(1) is defined in 28 U.S.C. § 1920,1 which

enumerates the expenses that a federal court may tax as costs under the discretionary

authority found in Rule 54(d). Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S.

437 (1987); see also Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 573 (2012).

Not all expenses of litigation are costs taxable against the losing party, however, and

within the statutory framework of costs eligible to be taxed, the Court has the

discretion in determining and awarding costs in a given case. Taniguchi, 566 U.S.

at 573; Pershern v. Fiatallis N. Am., Inc., 834 F.2d 136, 140 (8th Cir. 1987).

         Here, the Thomases seek to tax the following as costs: $320 for fees for

service of subpoenas; $26,879.86 for deposition and court transcripts; $2,162.72 for

witness fees; $20 for docket fees; and $56,223.59 for expert witness fees.

American Modern makes specific objections to certain of the requested costs. I will

address each objection in turn.

Fees for Service of Subpoenas

         The Thomases request $320 in costs for service of trial subpoenas by a private


1
    28 U.S.C. § 1920 states:

         A judge or clerk of any court of the United States may tax as costs the following:
         (1) Fees of the clerk and marshal; (2) Fees for printed or electronically recorded
         transcripts necessarily obtained for use in the case; (3) Fees and disbursements for
         printing and witnesses; (4) Fees for exemplification and the costs of making copies
         of any materials where the copies are necessarily obtained for use in the case; (5)
         Docket fees under section 1923 of this title; (6) Compensation of court appointed
         experts, compensation of interpreters, and salaries, fees, expenses, and costs of
         special interpretation services under section 1828 of this title.

                                                -2-
courier service. Section 1920 does not provide for the taxation of fees of private

servers; rather, it provides only for the fees of the “clerk and marshal.” 28 U.S.C. §

1920(1).

      The fees of the marshal are explained in 28 U.S.C. § 1921, which provides for

the United States Marshal to “routinely collect, and a court may tax as costs, fees for

. . . [s]erving . . . summons, complaints, or any other writ, order or process in any

case or proceeding . . . [or] a subpoena or summons for a witness or appraiser.” 28

U.S.C. § 1921 (emphasis added). While the marshal no longer serves summons or

subpoenas in most civil cases, § 1920(1) nevertheless limits recoverable

service-of-process fees to those of the marshal. See Cofield v. Crumpler, 179

F.R.D. 510, 515-16 (E.D. Va. 1998). And relying on the clear language of §

1920(1) as well as Eighth Circuit precedent, Crues v. KFC Corp., 768 F.2d 230, 234

(8th Cir. 1985), this court has repeatedly held that the fees of private process servers

are not taxable as costs under 28 U.S.C. § 1920. See Davis v. Lancaster, No.

4:13CV1638 HEA, 2019 WL 265098, at *5 (E.D. Mo. Jan. 18, 2019); Nationwide

Affinity Ins. Co. of Am. v. Deimund, No. 1:16CV298 ACL, 2018 WL 6570881, at *1

(E.D. Mo. Dec. 13, 2018); Bry v. City of Frontenac, Mo, No. 4:14-CV-1501 RLW,

2017 WL 244813, at *2 (E.D. Mo. Jan. 19, 2017).

      I will therefore disallow the Thomases’ requested fees of $320 for private

service of subpoenas.


                                          -3-
Deposition and Court Transcripts

      American Modern challenges $1003.45 in requested costs for court

transcripts the Thomases obtained during trial, arguing that fees for daily and

real-time transcripts are considered to be for the convenience of counsel and not

necessary for use in the case. In response, the Thomases aver that they did not

order any real-time transcripts and that to the extent they ordered rough drafts of

excerpts of the trial, they did so selectively for purposes of arguing motions to the

court, impeaching witnesses, and making strategic decisions regarding the

presentation of evidence and witness testimony. In view of the several motions in

limine with complex and conditioned rulings, the need to address those rulings

throughout the bifurcated trial, the fluid and ever-changing nature of the evidence

adduced during trial both in substance and in presentation, and the contentiousness

of this case in general, I find the Thomases’ selective ordering of rough-draft

portions of the trial transcript to be necessary for their use in the case for the reasons

they cite. I will allow these transcript fees to be taxed as costs.

      American Modern also challenges the Thomases’ requested costs for court

transcripts of motion hearings held before me on February 28, 2017, and August 1,

2017. I agree with the Thomases that the February 2017 transcript was necessary

for use in the case. It was submitted as an exhibit to a motion in the case and, given

the pivotal and significant issues addressed at that hearing, was cited on several

occasions by counsel and the Court throughout the course of this litigation.
                                           -4-
Contrary to American Modern’s assertion, a transcript does not need to be necessary

only for trial to be considered necessary for use in the case. See Smith v. Tenet

Healthsystem SL, Inc., 436 F.3d 879, 889 (8th Cir. 2006). I will therefore allow

those costs to be taxed. As to the August 2017 transcript, the Thomases appear to

concede to the reduction of the expedited portion of the fee, but they present no

explanation or argument as to why that transcript was necessary for use in the case.

I will therefore disallow the August 2017 court transcript fee of $242.50 in its

entirety.

         I will also disallow the $90 in ASCII fees for the depositions of Professor

Jeffrey Thomas and Joseph Trawecki, as well as fees totaling $831.25 for the

synchronization of deposition videos taken of Pamela Alexander, Lewis Crist,

Adam Wolfe, Bill Heeb, and David McGuire. These fees were incurred for the

convenience of counsel and not necessarily obtained for use in the case. See

Alternative Med. & Pharmacy, Inc. v. Express Scripts, Inc., No. 4:14 CV 1469 CDP,

2016 WL 3443574, at *2-3 (E.D. Mo. June 23, 2016).

         American Modern also asks that I disallow fees in toto for the video

depositions of Crist, Wolfe, Heeb, McGuire, John Nordyke, and Dan Bruno, arguing

that both a printed transcript and video for these depositions were not necessary for

use in the case.1 In Stanley v. Cottrell, Inc., 784 F.3d 454 (8th Cir. 2015), the


1
    American Modern does not challenge the costs sought for the printed transcripts.

                                                -5-
Eighth Circuit held that “§ 1920(2) permits taxation of costs for both printed and

electronically recorded transcripts of the same deposition as long as each transcript

is necessarily obtained for use in a case.” Id. at 467. The Thomases aver that Heeb

and McGuire were both outside the subpoena power of the court and that the video

deposition of each was necessary for presentation to the jury in the event they did not

voluntarily appear at trial. Given the potential unavailability of these critical

witnesses, I will allow the video costs of their depositions. See Cowden v. BNSF

Ry. Co., 991 F. Supp. 2d 1084, 1092 (E.D. Mo. 2014). I will also allow the costs for

Nordyke’s video deposition as the Thomases played it at trial as affirmative

evidence. However, although the Thomases claim that clips from the other

challenged video depositions were used at trial for impeachment purposes, only the

printed transcripts were used to impeach Bruno, Wolfe, and Crist. A very short clip

of Wolfe’s video deposition was played, but that was to refresh his recollection.

The printed deposition could have been used for that purpose. The video

depositions of Bruno, Wolfe, and Crist were not necessary for use in the case. I will

therefore disallow $2817.50, which represents the remaining video costs of their

depositions.2


2
  I already deducted the video synchronization costs, which affected the remaining video costs for
Wolfe’s and Crist’s depositions. In addition, the videographer combined the costs of Wolfe’s
deposition with Heeb’s for billing purposes. See ECF 307 at p. 31. Because Wolfe’s and Heeb’s
depositions were the same length (see id. at p. 30), I am disallowing half of the remaining costs.
Accordingly, the breakdown of the allowable costs are as follows:

       Dan Bruno =       $1235;
                                              -6-
      Finally, I will allow the costs for obtaining the expedited transcripts of

Bruno’s August 25, 2017, deposition and Professor Thomas’s December 29, 2017,

deposition. As stated by the Thomases, Bruno walked out of his August 2017

deposition, prompting them to seek a continuance of relevant deadlines (ECF 135),

as well as a court order for Bruno to complete the deposition (ECF 140). The latter

motion was fully briefed, was submitted with excerpts of Bruno’s transcribed

deposition, and needed to be ruled quickly given the already-delayed deadlines in

the case. Given the temporal proximity of Bruno’s August 2017 deposition to the

relevant deadlines, and that Bruno’s conduct was what caused the need for the

expedited transcript, taxing the costs for expedited production of the transcript is

warranted here. See Jo Ann Howard & Assocs., P.C. v. Cassity, 146 F. Supp. 3d

1071, 1081 (E.D. Mo. 2015). It was also necessary for the Thomases to obtain an

expedited transcript of Professor Thomas’ deposition. Professor Thomas, the

Thomases’ insurance-industry expert, was deposed on December 29, 2017. Given

the Court-ordered deadlines in place (see ECF 151), it was necessary for the

Thomases to obtain the deposition transcript on an expedited basis in order to

prepare for the deposition of American Modern’s insurance-industry expert that was

scheduled for January 22, 2018. In these circumstances, the temporal proximity

warrants the cost associated with expedited production. Jo Ann Howard, 146 F.


      Lewis Crist =   $1182.50 ($1357.50 - $175 (already disallowed sync));
      Adam Wolfe =    $400 ($1250 - $450 (already disallowed sync) = $800); ($800/2 = $400).
                                          -7-
Supp. 3d at 1081.

Witness Travel Expenses

      American Modern asks that I limit the travel expenses of the Thomases’

out-of-town witnesses, James Kuticka and Professor Thomas, to reflect only 100

miles of travel for each witness. Relying on Linneman Constr., Inc. v.

Montana-Dakota Utilities Co., Inc., 504 F.2d 1365 (8th Cir. 1974), and Esler v.

Safeway Stores, Inc., 77 F.R.D. 479 (W.D. Mo. 1978), American Modern contends

that courts usually impose a 100-mile limit for witnesses outside the district in the

absence of special circumstances. Although the Thomases argue that such special

circumstances exist here, and I agree that they do for the reasons they state, I need

not make that determination.

      Section 1821 of title 28, which governs mileage and subsistence for

witnesses, provides that “[a]ll normal travel expenses within and outside the judicial

district shall be taxable as costs pursuant to section 1920 of this title.” 28 U.S.C. §

1821(c)(4). This language was part of a Congressional rewrite of § 1821 in 1978,

which was passed in order to cure the inequitable results of the then-present statute.

See Pub. L. No. 95-535, 92 Stat 2033 (Oct. 27, 1978). The former language of the

statute, which was in effect when Linneman and Esler were decided in 1974 and

1978, permitted “actual expenses of travel” only for witnesses who were “required

to Travel between the Territories and possessions, or to and from the continental

United States[.]” 28 U.S.C. § 1821 (1968). Finding that the statute yielded
                                         -8-
inequitable results for witnesses traveling long distances and, further, did not

“permit compensation for a variety of travel expenses which witnesses routinely

incur,” Congress passed the 1978 amendment to “provide compensation to

witnesses for the actual expenses of travel and on the basis of the form of

transportation actually used.” H.R. Rep. No. 95-1651, 1978 U.S.C.C.A.N. 4631.

The Linneman and Esler courts did not have the benefit of the new statute or

Congress’s reasoning when they imposed the 100-mile limit for out-of-town

witnesses.

       Accordingly, because § 1821(c)(4) dictates that all travel expenses shall be

taxable as costs, I will permit all actual travel expenses of Kuticka and Professor

Thomas that are sought by the Thomases and reimbursable under § 1821 to be taxed

as costs to American Modern as follows3:

       • James Kuticka –

           Mileage: The Thomases seek to tax $668.20 representing 1028 miles at a
           rate of $0.65 per mile. A review of Kuticka’s time record shows this
           travel to be associated with Kuticka’s appearance at trial in October 2018.
           (ECF 307 at pp. 276-77). Although mileage for this purpose is permitted,
           see 28 U.S.C. § 1821(a)(1), the 2018 rate prescribed by the Administrator
           of General Services, see 28 U.S.C. § 1821(c)(2), was $0.545 per mile and
           not $0.65. Therefore, I will tax $560.26 as mileage costs, representing
           1028 miles of travel at the rate of $0.545 per mile.

           Subsistence: For the days of travel associated with Kuticka’s appearance
           at trial in October 2018, I will permit the taxing of costs for lodging and

3
  Because it appears that the Thomases seek to tax only those travel expenses associated with
Kuticka’s and Professor Thomas’s appearance at trial in October 2018 and not in relation to their
respective depositions, I address only the trial-related expenses.
                                                 -9-
         subsistence at the per diem rates requested by the Thomases and
         authorized under § 1821. I will therefore allow $108 in meal subsistence
         and $260 in lodging to be taxed as costs to American Modern.

         Total: $928.26 will be taxed as costs for Kuticka’s travel expenses as
         permitted under 28 U.S.C. § 1821.

      • Professor Thomas –

         Airfare: The Thomases seek to tax as costs $424.56 for Professor
         Thomas’s roundtrip airfare between Kansas City and St. Louis for trial in
         October 2018. The Thomases have submitted evidence of this actual cost
         (ECF 307 at pp. 264-69), and it will be allowed. 28 U.S.C. § 1821(c)(1).

         Parking, Mileage, and Ground Transportation: The Thomases seek to
         tax $24.50 in parking fees Professor Thomas paid at the Kansas City
         airport during the period he traveled to St. Louis for trial. No valid
         parking receipt is presented with the Thomases’ bill. I will therefore
         disallow this cost. See 28 U.S.C. § 1821(c)(3). The Thomases also seek
         to tax mileage costs for 56 miles of private vehicle travel between
         Professor Thomas’s office/residence and the Kansas City Airport. I will
         allow such mileage allowance at the 2018 rate of $0.545 per mile, for a
         total of $30.52. 28 U.S.C. § 1821(c)(2). I will also allow $66.20 in
         requested costs for taxicab and Uber fares Professor Thomas incurred
         during the period he traveled to St. Louis for trial. 28 U.S.C. §
         1821(c)(3).

         Subsistence: For travel associated with Professor Thomas’s appearance
         at trial in October 2018, I will permit the taxing of costs for lodging and
         subsistence at the per diem rates requested by the Thomases and
         authorized under § 1821. I will therefore allow $54 in meal subsistence
         and $130 in lodging to be taxed as costs to American Modern.

         Total: $705.28 will be taxed as costs for Professor Thomas’s travel
         expenses as permitted under 28 U.S.C. § 1821.

Expert Witness Fees

      Finally, to the extent the Thomases seek expert witness fees for Kuticka and

Professor Thomas in addition to the $40 per day allowance permitted under 28
                                       - 10 -
U.S.C. § 1821(b), such fees will not be taxed as costs to American Modern. Section

1920 does not authorize an award of costs for expert witness fees. Rimini St., Inc. v.

Oracle USA, Inc., 139 S. Ct. 873, 878 (2019).

      Accordingly,

      IT IS HEREBY ORDERED that the requested fees and costs set out in

Aaron and Aimee Thomas’s motion for bill of costs [306] [307] [308] shall be

allowed in part and disallowed in part in accordance with the findings set out above.

      IT IS FURTHER ORDERED that the Clerk of Court shall tax the following

costs against plaintiff American Modern Home Insurance Company and in favor of

defendants Aaron and Aimee Thomas:


      Fees for Transcripts:                $22,898.61
      Fees for Witnesses:                  $ 2030.28
      Docket Fees:                         $     20.00

      TOTAL:                               $24,948.89.




                                          ____________________________
                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE


Dated this 22nd day of August, 2019.




                                        - 11 -
